DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yata (pub # 20180025692) in view of Park et al (pub # 20160351144).

Consider claim 1. Yata teaches A display device comprising: 
5a display panel including display pixels; (Fig. 1 and paragraph 0043 display panel comprising plurality of pixels PX).
and a display filter overlapping the display panel and comprising filter pixels, (Fig. 1 and paragraph 0046 color filters FAxy, FBxy, FCxy, and FDxy for each of pixels PX).
wherein the filter pixels are greater in number than the display pixels,  (Fig. 1 four filters per pixel PX). 
wherein in units of frames, each of the display pixels is configured to emit light at a luminance corresponding to a gray level, (Fig. 22 and paragraph 0150 one frame corresponding to a period of displaying one image).
10wherein in units of sub-frames, each of the filter pixels is configured to be switched to a transmissive state or a non-transmissive state, (Fig. 22 and paragraph 0150 where one frame is divided into a plurality of sub-frames (fields) for driving red, green, or blue pixels). 
and wherein each of the sub-frames is shorter in period than a corresponding one of the frames.  (Fig. 22 each of the three fields is shorter than 1 frame). 
Yata does not specifically disclose that each of the display pixels is configured to store a single data signal through a single data line. However Park et al in at least Figs. 3A and 13 as well as paragraph 0251 discloses a display device wherein each pixel is connected to a single data line.  Therefore it would have been obvious to one of ordinary skill in the art to modify the pixels of Yata to be connected to a single data line as disclosed by Park et al so as to provide a display device capable of significantly enhancing transmittance, a viewing angle, and color reproducibility and achieving super resolution (Park et al paragraph 0008).



Consider claim 152. Yata further teaches The display device of claim 1, wherein of each of the filter pixels is smaller in area than a corresponding one of the display pixels.  (See at least fig. 9 wherein each of the pixels PX comprises four filter pixels, thus the filter pixels are smaller in area than the display pixels).

Consider claim 12. Yata further teaches The display device of claim 1, wherein a first group of the filter pixels and a second group of the filter pixels overlap a corresponding one of the display pixels, (See at least Fig. 1). 
(See at least Fig. 22). 

Consider claim 13. Yata further teaches The display device of claim 12, wherein when the first group of the filter pixels is in the non-transmissive state, the second group of the filter pixels is in the transmissive state. (See at least Fig. 22).


Claims 3 , 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yata (pub # 20180025692) in view of Park et al (pub # 20160351144) and further in view of Park et al (pub # 20130162616), hereinafter referred to as D1.

Consider claim 3. Yata in view of Park et al does not specifically disclose The display device of claim 2, wherein each of the filter pixels comprises: a liquid crystal capacitor having an electrode connected to a first common 20electrode and another electrode connected to a first node; and a first transistor having a gate electrode connected to a first filter line, an electrode connected to a second common electrode, and another electrode connected to the first node.  
However D1 disclose a liquid crystal capacitor having an electrode connected to a first common 20electrode and another electrode connected to a first node; (Fig. 7 and paragraph 0112 liquid crystal capacitor Clc11 connected to the drain electrode of the first thin-film transistor T31, the common electrode facing the first pixel electrode
(Fig. 7 transistor T31 connected to data line DLj, common electrode through Cst11 and Clc11).
Therefore it would have been obvious to one of ordinary skill in the art to incorporate the features of D1 with the invention of Yata in view of Park et al so as to provide a transparent display apparatus capable of reducing or preventing display defects such as, for example, a yellowish discoloration (D1 paragraph 0004). 

Consider claim 254. D1 further teaches The display device of claim 3, wherein a first DC voltage is supplied to the first common electrode during each of the frames, (Fig. 7 and paragraph 0142 common voltage Vcom is about 7 volts). 
and a second DC voltage having a magnitude different from that of the first DC voltage is supplied to the second common electrode during each of the frames.  (paragraph 0142 voltage of about 6 volts).

Consider claim 9. Yata further teaches The display device of claim 3, wherein the display filter comprises:  
20a liquid crystal layer; (Fig. 3 and paragraph 0066 bulk 31 comprising fine particles 32 made of liquid crystal material).
a first substrate between the liquid crystal layer and the display panel; (Fig. 3 and paragraph 0058 alignment film AL1). 
Fig. 3 and paragraph 0058 insulating substrate 10). 


Allowable Subject Matter
Claims 5-8 and 10-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Consider independent claim 5. The prior art of record does not teach or render obvious  A display device comprising: a display panel including display pixels; and a display filter overlapping the display panel and comprising filter pixels, wherein the filter pixels are greater in number than the display pixels, wherein in units of frames, each of the display pixels is configured to emit light at a luminance corresponding to a gray level, wherein in units of sub-frames, each of the filter pixels is configured to be switched to a transmissive state or a non-transmissive state, wherein each of the sub-frames is shorter in period than a corresponding one of the frames, wherein each of the filter pixels is smaller in area than a corresponding one of the display pixels, wherein each of the filter pixels comprises: a liquid crystal capacitor having an electrode connected to a first common electrode and another electrode connected to a first node; and a first transistor having a gate electrode connected to a first filter line, an electrode connected to a second common electrode, and another electrode connected to the first node, wherein a first DC voltage is supplied to the first common electrode during each of the frames, and a second DC voltage having a magnitude different from that of the first DC voltage is supplied to the second common electrode during each of the frames, wherein each of the filter pixels further comprises: -3- 111716496.2Appin No. 16/678,377 Amdt date October 8, 2020 Reply to Office action of July 10, 2020a second transistor having a gate electrode connected to a second filter line, an electrode connected to a third common electrode, and another electrode connected to the first node.


Consider independent claim 10. The prior art of record does not teach or render obvious  A display device comprising: a display panel including display pixels and a display filter overlapping the display panel and comprising filter pixels, wherein the filter pixels are greater in number than the display pixels, wherein in units of frames, each of the display pixels is configured to emit light at a luminance corresponding to a gray level,-4- 111716496.2Appin No. 16/678,377 Amdt date October 8, 2020Reply to Office action of July 10, 2020wherein in units of sub-frames, each of the filter pixels is configured to be switched to a transmissive state or a non-transmissive state, wherein each of the sub-frames is shorter in period than a corresponding one of the frames, wherein each of the filter pixels is smaller in area than a corresponding one of the display pixels, wherein each of the filter pixels comprises: a liquid crystal capacitor having an electrode connected to a first common electrode and another electrode connected to a first node; and a first transistor having a gate electrode connected to a first filter line, an electrode connected to a second common electrode, and another electrode connected to the first node, wherein the display filter comprises: a liquid crystal layer; a first substrate between the liquid crystal layer and the display panel; and a second substrate on the first substrate and the liquid crystal layer, and  wherein an interval between the filter pixels in the transmissive state is set based on a thickness of the first substrate, a refractive index of the first substrate, an interval between the display pixels, and a target wavelength.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624